 


114 HR 1711 IH: Federal Transit Modernization Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1711 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Meadows (for himself, Mr. Salmon, Mr. Byrne, Mr. Crawford, Mr. Farenthold, Mr. Goodlatte, Mr. Gosar, Mr. Mulvaney, Mr. Pearce, Mr. Rouzer, Mr. Yoho, and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, with respect to employee protective arrangements, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Transit Modernization Act of 2015. 2.Employee protective arrangements (a)In generalSection 5333 of title 49, United States Code, is amended— 
(1)by striking (a) Prevailing wages requirement.—; and (2)by striking subsection (b). 
(b)Conforming amendments 
(1)Formula grants for rural areasSection 5311(i) of title 49, United States Code, is repealed. (2)Administrative provisionsSection 5334(a)(1) of title 49, United States Code, is amended by striking (except terms the Secretary of Labor prescribes under section 5333(b) of this title). 
 
